Name: Commission Decision No 3328/81/ECSC of 20 November 1981 fixing the rates of abatement for the first quarter of 1982 in pursuance of Decision No 1831/81/ECSC establishing a system of monitoring and a new system of production quotas in certain products for undertakings in the iron and steel industry
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-11-21

 Avis juridique important|31981S3328Commission Decision No 3328/81/ECSC of 20 November 1981 fixing the rates of abatement for the first quarter of 1982 in pursuance of Decision No 1831/81/ECSC establishing a system of monitoring and a new system of production quotas in certain products for undertakings in the iron and steel industry Official Journal L 334 , 21/11/1981 P. 0034****( 1 ) OJ NO L 180 , 1 . 7 . 1981 , P . 1 . ( 2 ) OJ NO L 278 , 1 . 10 . 1981 , P . 1 . COMMISSION DECISION NO 3328/81/ECSC OF 20 NOVEMBER 1981 FIXING THE RATES OF ABATEMENT FOR THE FIRST QUARTER OF 1982 IN PURSUANCE OF DECISION NO 1831/81/ECSC ESTABLISHING A SYSTEM OF MONITORING AND A NEW SYSTEM OF PRODUCTION QUOTAS IN CERTAIN PRODUCTS FOR UNDERTAKINGS IN THE IRON AND STEEL INDUSTRY THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY , HAVING REGARD TO COMMISSION DECISION NO 1831/81/ECSC OF 24 JUNE 1981 ESTABLISHING FOR UNDERTAKINGS IN THE IRON AND STEEL INDUSTRY A MONITORING SYSTEM AND A NEW SYSTEM OF PRODUCTION QUOTAS IN RESPECT OF CERTAIN PRODUCTS ( 1 ), AS AMENDED FOR THE SECOND TIME BY DECISION NO 2804/81/ECSC ( 2 ), AND IN PARTICULAR ARTICLE 9 ( 1 ) THEREOF , WHEREAS THE RATES OF ABATEMENT IN RESPECT OF CERTAIN PRODUCTS MUST BE FIXED FOR THE FIRST QUARTER OF 1982 ; ON THE BASIS OF STUDIES CARRIED OUT JOINTLY WITH UNDERTAKINGS AND ASSOCIATIONS OF UNDERTAKINGS , HAS ADOPTED THIS DECISION : ARTICLE 1 THE RATES OF ABATEMENT FOR THE ESTABLISHMENT OF PRODUCTION QUOTAS FOR THE FIRST QUARTER OF 1982 SHALL BE AS FOLLOWS : // // CATEGORY I A : // 26 % // // CATEGORY I B : // 34 % // // CATEGORY I C : // 3 % // // CATEGORY I D : // + 23 % ( POSITIVE ) // // CATEGORY V : // 26 % // // CATEGORY VI : // 24 % // THE RATES OF ABATEMENT FOR THE ESTABLISHMENT OF THE PART OF THE PRODUCTION QUOTAS WHICH MAY BE DELIVERED IN THE COMMON MARKET SHALL BE AS FOLLOWS : // // CATEGORY I A : // 20 % // // CATEGORY I B : // 23 % // // CATEGORY I C : // 5 % // // CATEGORY I D : // + 26 % ( POSITIVE ) // // CATEGORY V : // 29 % // // CATEGORY VI : // 25 % // ARTICLE 2 THIS DECISION SHALL ENTER INTO FORCE ON THE DATE OF ITS PUBLICATION IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . THIS DECISION SHALL BE BINDING IN ITS ENTIRETY AND DIRECTLY APPLICABLE IN ALL MEMBER STATES . DONE AT BRUSSELS , 20 NOVEMBER 1981 . FOR THE COMMISSION ETIENNE DAVIGNON VICE-PRESIDENT